Citation Nr: 1446850	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  04-30 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Veteran is represented by:  Stephen Cristal, Attorney


ATTORNEY FOR THE BOARD

Caroline Banister, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1979 to January 1980 and from March 1980 to July 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

REMAND

This case was remanded most recently in November 2012 in order to obtain clarification regarding the Veteran's request for a hearing.  According to a February 2014 report of contact, the Veteran's attorney requested a "Travel Board video hearing."  To date, no hearing has been scheduled, and there is no indication in the record that the Veteran has withdrawn this hearing request.  Therefore, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board.  See 38 C.F.R. § 20.700 (2013).

Accordingly, the case is remanded for the following action:

The RO must obtain clarification as to the type of hearing the Veteran is requesting and schedule the Veteran for such hearing in accordance with her request for such a hearing.  The RO should notify the Veteran and her representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013).  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

